Citation Nr: 0616454	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  05-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a disability 
characterized as degenerative joint disease or gout.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the National Guard from May 1974 to September 1974.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

Neither degenerative joint disease (DJD) nor gout was 
manifested during the appellant's ACDUTRA; and the 
preponderance of the evidence is against a finding that any 
current DJD or gout is related to the veteran's active 
service.


CONCLUSION OF LAW

Service connection for DJD or gout is not warranted.  38 
U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in January 2003 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the appellant of his and VA's responsibilities in claims 
development.  The September 2003 rating decision and an 
October 2004 Statement of the Case explained what the 
evidence showed and why the claim was denied, and provided 
the text of applicable regulations, including those 
pertaining to the VCAA (and specifically that the appellant 
should be advised to submit any evidence in his possession 
pertaining to the claim).  Although complete notice was not 
provided prior to the initial adjudication of the claim, the 
appellant has had ample opportunity to respond and supplement 
the record and to participate in the adjudicatory process 
after all critical notice was given.  He is not prejudiced by 
any notice timing defect.  As the decision below denies 
service connection for DJD and gout, whether or not he 
received notice regarding the evaluation of such disability 
or the effective date of an award is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, the appellant 
does not allege that notice in this case was less than 
adequate or that he was prejudiced by any notice deficiency.

Regarding the duty to assist, VA has obtained the appellant's 
service medical records, and to the extent possible, 
pertinent private treatment records.  Significantly, his 
treatment records note an episode of gout in 1980.  However 
he has not submitted reports of any treatment associated with 
such episode, nor has he identified any treatment provider he 
saw at the time (so as to enable VA to seek records of such 
treatment).  The Board has considered whether a VA 
examination is necessary.  In a claim seeking service 
connection, a VA examination is necessary if medical evidence 
of record is insufficient to decide the claim, but the record 
contains a medical diagnosis or symptoms of current 
disability; establishes an event, injury, or disease in 
service; and indicates that the claimed disability or 
symptoms may be associated with the event, injury, or disease 
in service, or with a service connected disability.  Here 
there is no evidence of an event, injury, or disease related 
to DJD or gout in service, and no competent evidence 
suggesting that any DJD or gout may be related to military 
service.  Consequently, a VA examination is not necessary.  
VA's duty to assist is met.  The appellant is not prejudiced 
by the Board's proceeding with appellate review.  

Factual Background

The appellant's service medical records for ACDUTRA disclose 
that in May 1974 he was seen in a podiatry clinic after he 
twisted his right ankle.  The pertinent findings were edema 
and ecchymosis. There was no follow up treatment.  On 
examination for release from ACDUTRA, there was no complaint, 
history, or finding of DJD or gout, and the evaluations of 
the upper and lower extremities, the feet, and 
musculoskeletal systems were normal.

On examination for National Guard retention in February 1978, 
evaluations of the upper and lower extremities, the feet, and 
musculoskeletal systems were normal.  There was no mention of 
DJD or gout by complaint or history.  

A January 1994 X-ray report noted mild to moderate 
degenerative changes in the knees, ankles, and feet.

Records of W.F.C., MD, disclose that in February 1994 the 
appellant was evaluated for pain in the knees and feet.  He 
stated that gout was diagnosed in 1974, when he had an 
initial episode of right great toe pain, which resolved 
without treatment, and was followed by another attack in 
1980, which resolved without treatment, followed by about 
five attacks (of gout) since.  The physician noted that the 
current symptoms began in December 1993, and expressed the 
opinion that the history suggested polyarticular gout, and 
bilateral ankle involvement suggestive of sarcoid. Further 
studies were to be done.  

Private medical records disclose that in August 1995 the 
appellant complained of pain in the joints of the knee and 
feet on and off since 1974, and that gout was diagnosed.  The 
assessment was gouty arthritis.  A similar history was noted 
by a private podiatrist in July 2000. 

In December 1997, an X-ray report revealed degenerative 
changes in the left knee, ankle, and foot. 

In October 2000, the appellant was referred to W.F.C., MD, 
for evaluation and treatment of gout.  He reported that he 
had symptoms of gout which originally occurred in service in 
1974.  He was treated at the time, and the symptoms resolved, 
only to recur in 1994.  The physician's impression was that 
the appellant had an ankylosing-type polyarthritis, affecting 
the right elbow and ankles (which was not characteristic of 
gout, or some other process such as HLA B-27 arthropathy, 
sarcoid), and producing chronic changes in the ankles without 
much involvement elsewhere. 

Analysis

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

There is no question that the appellant now has some sort of 
generalized arthritic process involving primarily his ankles, 
but also other joints to a lesser degree.  However such a 
process was not noted in service.  The service medical 
records do show that the appellant had an acute right ankle 
injury, but there is no record of an episode of DJD or gout 
(as alleged) during the ACDUTRA in 1974.  Significantly, the 
appellant was able to complete training.  Notably, neither 
gout not any musculoskeletal degenerative process was noted 
when the appellant was examined for National Guard retention 
approximately four years later (in 1978).  Consequently, 
service connection for gout or a generalized arthritic 
process on the basis that such disease became manifested 
during ACDUTRA (and has persisted since) is not warranted. 

Furthermore, the preponderance of the evidence is against a 
finding that any current gout or polyarthritis is otherwise 
related to the appellant's period of ACDUTRA.  The record 
does not include any medical opinion supporting such 
relationship.  Significantly, a lengthy period of time 
between active service and the first postservice clinical 
notation of the disability for which service connection is 
sought (here some 20 years) is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  The 
veteran's own statements relating current gout/degenerative 
arthritis to his period of ACDUTRA are not competent 
evidence.  Where, as here, the determinative issue involves 
medical causation or a medical diagnosis, competent (medical) 
evidence is necessary.  The veteran is a layperson, and lacks 
the medical training/expertise to opine in these matters.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

While arthritis (as a chronic disease) may be service 
connected on a presumptive basis if manifested in a veteran 
to a compensable degree within a one year postservice period 
(See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309), the appellant is 
not a veteran, and this presumption does not apply. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim. 38 U.S.C.A. § 5107(b).   Accordingly, the claim must 
be denied.


ORDER

Service connection for a disability characterized as 
degenerative joint disease or gout  is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


